UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number 0-10592 March 31, 2009 TRUSTCO BANK CORP NY (Exact name of registrant as specified in its charter) NEW YORK 14-1630287 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(518) 377-3311 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(x)Yes( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company.”in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of Common Stock Number of Shares Outstanding as of April 30, 2009 $1 Par Value 1 TrustCo Bank Corp NY INDEX Part I. FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Interim Financial Statements (Unaudited): Consolidated Statements of Income for the Three months Ended March 31, 2009 and 2008 3 Consolidated Statements of Financial Condition as of March 31, 2009 and December 31, 2008 4 Consolidated Statements of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2009 and 2008 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 6 Notes to Consolidated Interim Financial Statements 7– 10 Report of Independent Registered Public Accounting Firm 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 - 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submissions of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 Index TRUSTCO BANK CORP NY Consolidated Statements of Income (Unaudited) (dollars in thousands, except per share data) Three Months Ended March31, Interest and dividend income: Interest and fees on loans $ Interest and dividends on securities available for sale: U. S. treasuries and government sponsored enterprises States and political subdivisions Mortgage-backed securities and collateralized mortgage obligations Other securities 37 Total interest and dividends on securities available for sale Interest on trading securities: U. S. government sponsored enterprises States and political subdivisions 8 9 Total interest on trading securities Interest on held to maturity securities: U. S. government sponsored enterprises Mortgage-backed securities 0 Corpotate bonds 0 Total interest on held to maturity securities Interest on federal funds sold and other short term investments Total interest income Interest expense: Interest on deposits: Interest-bearing checking Savings accounts Money market deposit accounts Time deposits Interest on short-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust department income Fees for other services to customers Net trading (loss) gain ) Net gain (loss) on securities transactions ) Other Total noninterest income Noninterest expenses: Salaries and employee benefits Net occupancy expense Equipment expense Professional services Outsourced Services Advertising Insurance Other real estate expense (income), net (8 ) Other Total noninterest expenses Income before taxes Income taxes Net income $ Net income per Common Share: - Basic $ - Diluted $ See accompanying notes to unaudited consolidated interim financial statements. 3 Index TRUSTCO BANK CORP NY Consolidated Statements of Financial Condition (Unaudited) (dollars in thousands, except per share data) March31, 2009 December31, 2008 ASSETS: Cash and due from banks $ Federal funds sold and other short term investments Total cash and cash equivalents Trading securities: U. S. government sponsored enterprises States and political subdivisions Total trading securities Securities available for sale: U. S. treasuries and government sponsored enterprises States and political subdivisions Mortgage-backed securities and collateralized mortgage obligations Other securities Total securities available for sale Held to maturity securities: U. S. government sponsored enterprises (fair value 2009 $422,938 2008 $215,776) Mortgage-backed securities (fair value 2009 $138,546 2008 $0) 0 Corporate bonds (fair value 2009 $71,866 2008 $49,365) Total held to maturity securities Loans: Commercial Residential mortgage loans Home equity line of credit Installment loans Total loans Less: Allowance for loan losses Net loans Bank premises and equipment, net Other assets Total assets $ LIABILITIES: Deposits: Demand $ Interest-bearing checking Savings accounts Money market deposit accounts Certificates of deposit (in denominations of $100,000 or more) Other time accounts Total deposits Short-term borrowings Due to broker 0 Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY: Capital stock par value $1; 150,000,000 shares authorized and 83,166,423 and83,166,423 shares issued at March 31, 2009 and December 31, 2008, respectively Surplus Undivided profits Accumulated other comprehensive income (loss), net of tax ) Treasury stock at cost - 6,948,084 and7,082,494 shares at March 31, 2009 and December 31, 2008, respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to unaudited consolidated interim financial statements. 4 Index TRUSTCO BANK CORP NY Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (dollars in thousands, except per share data) Accumulated Other Capital Undivided Comprehensive Comprehensive Treasury Stock Surplus Profits Income (Loss) Income Stock Total Beginning balance, January 1, 2008 $ ) Comprehensive income: Net Income - Three Months Ended March 31, 2008 - Other comprehensive income, net of tax: Amortization of prior service cost on pension and post retirement plans, net of tax (pretax of $134) - ) - - Unrealized net holding gain on securities available-for-sale arising during the period, net of tax (pretax loss of $4,425) - Reclassification adjustment for net loss realized in net income during the year (pretax loss $366) - Other comprehensive income, net of tax: Comprehensive income - Cash dividend declared, $.110 per share - - ) - - ) Sale of treasury stock (200,983 shares) - 47 - - Stock based compensation expense - 31 - - - 31 Ending balance, March 31, 2008 $ ) Beginning balance, January 1, 2009 $ ) ) Comprehensive income: Net Income - Three Months Ended March 31, 2009 - Other comprehensive income, net of tax: Amortization of prior service cost on pension and post retirement plans, net of tax (pretax of $101) - ) - - Unrealized net holding gain on securities available-for-sale arising during the period, net of tax (pretax gain of $3,903) - Reclassification adjustment for net gain realized in net income during the year (pretax gain $111) - ) - - Other comprehensive income, net of tax: Comprehensive income - Cash dividend declared, $.110 per share - - ) - - ) Sale of treasury stock (134,410 shares) - ) - - Stock based compensation expense - 54 - - - 54 Ending balance, March 31, 2009 $ ) See accompanying notes to unaudited consolidated interim financial statements. 5 Index TRUSTCO BANK CORP NY Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Three months ended March31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of other real estate owned ) ) Provision for loan losses Deferred tax expense Stock based compensation expense 54 31 Net loss on sale of bank premises and equipment - 6 Net (gain) loss on sales and calls of securities ) Proceeds from sales and calls of trading securities Purchases of trading securities - ) Proceeds from maturities of trading securities Net trading losses (gains) ) Increase in taxes receivable ) ) Decrease (increase) in interest receivable ) Decrease in interest payable ) ) Increase in other assets ) ) (Decrease) increase in accrued expenses and other liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and calls of securities available for sale Proceeds from calls and maturities of held to maturity securities - Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale 12 Purchases of held to maturity securities ) - Net increase in loans ) ) Proceeds from dispositions of other real estate owned Proceeds from dispositions of bank premises and equipment - 10 Purchases of bank premises and equipment ) ) Net cash used in investing activities ) Cash flows from financing activities: Net (decrease) increase in deposits ) Net decrease in short-term borrowings ) ) Repayment of long-term debt - (8 ) Proceeds from sale of treasury stock Dividends paid ) ) Net cash (used) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the year for: Interest paid $ Income taxes paid Non cash investing and financing activites: Increase in due to broker - Transfer of loans to other real estate owned Increase (decrease) in dividends payable 15 ) Change in unrealized loss on securities available for sale-gross of deferred taxes Change in deferred tax effect on unrealized loss on securities available for sale ) ) Amortization of prior service cost on pension and post retirement plans ) ) Change in deferred tax effect of amortization of prior service cost 40 53 See accompanying notes to unaudited consolidated financial statements. 6 Index TrustCo Bank Corp NY Notes to Consolidated Interim Financial Statements (Unaudited) 1. Financial Statement Presentation The unaudited Consolidated Interim Financial Statements of TrustCo Bank Corp NY (the Company) include the accounts of the subsidiaries after elimination of all significant intercompany accounts and transactions.Prior period amounts are reclassified when necessary to conform to the current period presentation.The net income reported for the three months ended March 31, 2009 is not necessarily indicative of the results that may be expected for the year ending December 31, 2009, or any interim periods. In the opinion of the management of the Company, the accompanying unaudited Consolidated Interim Financial Statements contain all adjustments necessary to present fairly the financial position as of March 31, 2009 and the results of operations and cash flows for the three months ended March 31, 2009 and 2008.The accompanying Consolidated Interim Financial Statements should be read in conjunction with the TrustCo Bank Corp NY year-end Consolidated Financial Statements, including notes thereto, which are included in TrustCo Bank Corp NY's 2008 Annual Report to Shareholders on Form 10-K. 2. Earnings Per Share A reconciliation of the component parts of earnings per share (EPS) for the three-month periods ended March 31, 2009 and 2008 follows: Weighted Average (In thousands, Net Shares Per Share except per share data) Income Outstanding Amounts For the quarter ended March 31, 2009: Basic EPS: Net income available to Common shareholders $ $ Effect of Dilutive Securities: Stock options Diluted EPS $ $ For quarter ended March 31, 2008: Basic EPS: Net income available to Common shareholders $ $ Effect of Dilutive Securities: Stock options 10 Diluted EPS $ $ 7 Index There were approximately 4.0 million and 4.1 million stock options for the three months ended March 31, 2009 and 2008 which if included, would have been antidilutive in the calculation of average shares outstanding, and were therefore excluded from the earnings per share calculations. 3. Benefit Plans
